Citation Nr: 1620645	
Decision Date: 05/20/16    Archive Date: 05/27/16

DOCKET NO.  07-32 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right knee disorder, to include as secondary to a service-connected disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel 

INTRODUCTION

The Veteran served on active duty from May 1989 to October 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2006 and January 2007 decisions by the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO).  

In December 2010, the Veteran was afforded a video conference hearing at the RO before the undersigned.  A transcript of that hearing is of record. 

When this case was most recently before the Board in May 2015, it was remanded for further development and adjudicative action.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System. 


REMAND

The Veteran contends that his current right knee disorder began during active.  In this regard, his service treatment records dated in June 1989 show treatment for right knee pain.  A July 1994 record indicates the Veteran incurred blunt trauma to the right lower leg.  An August 1996 report of medical history shows the Veteran's report of swollen and painful knee joints and problems with a locked knee, although there was no identification of a specific knee.      

Post-service records include a May 2006 x-ray report that indicates evidence of joint disease of the right knee.  Right knee pain and probable rheumatoid arthritis were noted at an August 2007 VA outpatient visit.  Right knee synovitis was diagnosed the September 2008 VA joints examination; however, examination and x-rays of the knee were normal.  The examiner noted that the Veteran was treated for his right knee in service, and continued physical therapy at VA thereafter.  In a December 2008 addendum, the examiner opined that the current right knee disorder was not likely related to service.  

The Veteran underwent VA examination in February 2011, during which he reported having problems with right knee pain in 1987 due to running during physical training.  The VA examiner diagnosed sprain of right knee.  Upon review of the claims file, the VA examiner stated there was no evidence in the service treatment records documenting a right knee problem.  The examiner concluded that it was less likely than not that the Veteran's current right knee problem was related to service or aggravated by his service-connected left knee problem.  The examiner also commented that x-ray examination revealed a normal right knee.   

The Veteran underwent a VA examination in December 2013, during which he reported being seen four times while on active duty for right knee pain, and indicated that he was last seen for right knee pain two or three years ago.  Upon examination and review of the claims file, the examiner diagnosed a right knee strain.  The examiner indicated that the current right knee condition was less likely than not incurred in or caused by the claimed in-service injury; was less likely than not proximately due to or the result of the Veteran's service-connected condition; and was not at least as likely as not aggravated beyond its natural progression by a service-connected condition.  In providing this opinion, in significant part, the noted that review of the Veteran's service records showed no visit for right knee pain.  The examiner also noted that review of the post-service treatment records did not demonstrate complaints of right knee pain for the past two years.  The examiner concluded that the Veteran failed to establish a chronicity of a right knee condition and had no chronic or disabling right knee condition.

The Veteran underwent a VA examination in August 2015, during which he reported constant knee pain.  Magnetic Resonance Testing resulted in a normal right knee.  Upon examination and review of the claims file, the examiner noted that the Veteran's subjective complaint of knee pain was not supported by the objective findings on examination, as there was no limitation of motion by distraction and the Veteran's gait was within normal limits.  The examiner found that the Veteran did not have a current right knee disorder. 
To date, the VA opinions of record are inadequate for adjudication purposes.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).  The September 2008 VA examiner failed to provide any rationale for the opinion that the current right knee was not likely related to service.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of a medical opinion comes from its reasoning).  The February 2011 VA examiner based the opinion on a lack of documentation of right knee complaint or treatment during service; however, as above, service treatment records show the Veteran sought treatment for pain in June 1989 and July 1994, and possibly in August 1996.  Thus, the February 2011 opinion was predicated, at least in part, on an inaccurate factual basis.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993); Hadsell v. Brown, 4, Vet App. 208, 209 (1993).  Moreover, the examiner did not provide a rationale for the opinion that the Veteran's current right knee disorder was not aggravated by his service-connected left knee disability or any other service-connected disability.  In addition, the examiner did not address the Veteran's reports of in-service and post-service right knee symptomatology.  See Buchanan, 451 F.3d at 1337; Layno v. Brown, 6 Vet. App. at 469.  The December 2013 VA examiner indicated that the claims file had been reviewed; however, she noted in her rationale that the Veteran's service treatment records showed no visit for right knee pain and post-service VA treatment records for the past two years did not mention right knee pain.  As noted above, service treatment records showed findings of right knee pain.  In addition, review of the file also reflected complaints of pain to right knee with swelling in a January 2013 VA treatment record.  Therefore, the Board remanded the case for corrective action.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

After reviewing the August 2015 VA examination report, the Board has found that the RO did not substantially comply with the May 2015 Remand directives, as the August 2015 VA examiner again not address the Veteran's reports of in-service and post-service right knee symptomatology, or provide an etiology for the Veteran's current right knee diagnoses of record.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance).
Although the August 2015 VA examiner found that the Veteran did not have any current diagnosable right knee disorder, the requirement for a current disability is satisfied if there is evidence of the disability at any time since the Veteran's claim in July 2007.  McClain v. Nicholson, 21 Vet. App. 319 (2008).  Accordingly, a medical opinion addressing the etiology of the Veteran's right knee strain diagnosed on VA examination in February 2011 and November 2013 is necessary to make a determination in this case.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App. 268 (1998).  

In addition, as the Veteran receives ongoing treatment from the VA Medical Center in El Paso, Texas, the RO must also obtain VA outpatient treatment records from such facility from June 2015 to the present.  38 C.F.R. § 3.159(c)(2) (2015); Bell v. Derwinski, 2 Vet. App. 611 (1992).    

Accordingly, the case is REMANDED for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO must obtain and associate with the claims file the Veteran's the Veteran's VA outpatient treatment records from the VA Medical Center in El Paso, Texas, dated from June 2015 to the present.

When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Thereafter, the electronic claims file must be made available to the August 2015 VA examiner, and the examiner must specify in the examination report that these records have been reviewed.  If the examiner who conducted the August 2015 examination is unavailable, an appropriate VA examiner must be directed to provide the supplemental finding to the August 2015 VA examination.  If the VA examiner determines another examination is necessary to provide the finding, an examination must be scheduled.  

Following a review of the service and post-service medical records, and with consideration of the Veteran's statements and his history of in-service right knee pain, the examiner must provide an opinion as to whether any previously or currently diagnosed right knee disorder, to include right knee strain, is related to his military service, or is due to or aggravated by a service-connected disorder, to include the left knee.  In providing this opinion, the examiner must address the Veteran's current diagnoses of right knee strain, noted during VA examination in February 2011 and November 2013. 

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

4.  The medical report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the RO must implement corrective procedures. 

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
D.  HAVELKA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




